NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 4, 2017* 
                                  Decided May 5, 2017 
                                              
                                          Before 
 
                             MICHAEL S. KANNE, Circuit Judge 
                              
                             DIANE S. SYKES, Circuit Judge 
                                   
                             DAVID F. HAMILTON, Circuit Judge 
                              
 
No. 16‐4208 
 
RANDAL A. KNOPP and MARY P.                        Appeal from the United States District 
KNOPP,                                             Court for the Northern District of Illinois, 
         Plaintiffs‐Appellants,                    Eastern Division. 
                                                    
         v.                                        No. 16 C 6669 
                                                    
J.P. MORGAN CHASE BANK & CO.,                      Milton I. Shadur, 
et al.,                                            Judge. 
         Defendants‐Appellees.                      
                                             
                                        O R D E R 
       
      Randal and Mary Knopp, who have a home mortgage through J.P. Morgan 
Chase Bank & Co., appeal the dismissal of their lawsuit, which principally alleges that 
Chase obtained the mortgage through fraud. Because the complaint does not plead 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 16‐4208                                                                           Page 2 
 
fraud with particularity, and the Knopps refused to correct this violation of FED. R. CIV. 
P. 9(b) after the district court notified them of it and gave them a chance to correct it, we 
affirm the judgment. 
 
        This suit was short‐lived. In a sprawling complaint, the Knopps allege that Chase 
“swindle[ed] Plaintiffs into signing an ‘investment security’ instead of a ‘secured 
security instrument.’” Here is the closest that the Knopps come to explaining the fraud: 
“Chase committed fraud by enticing Plaintiffs to become ‘Note Sellers’ of an 
‘Investment Security’ to investors, instead of ‘borrowers’ named on a mortgage and 
Note.” The Knopps do not define these terms or identify when these events occurred, 
who the “investors” were, or what was said and to whom. Chase moved to dismiss the 
complaint under FED. R. CIV. P. 8, 9(b), 10, and 12(b)(6). In an oral ruling, the district 
court dismissed the complaint without prejudice. It faulted the complaint for stating 
only “generalities” and presenting “an impenetrable and unintelligible set of claims.”  It 
explained that, because fraud is “easy to say” but “difficult to prove,” Rule 9(b) 
“requires particularization,” which the complaint lacked. The court also ruled that, 
because the Knopps were current on their loan payments and no foreclosure was 
threatened, the suit did not present a live controversy and therefore the court lacked 
subject‐matter jurisdiction.   
 
        The Knopps did not amend their complaint. Instead they moved for the court to 
reconsider its analysis and decision.  The court denied the request and, having received 
no revised complaint addressing the previously identified deficiencies, dismissed the 
lawsuit with prejudice.  
 
        On appeal the Knopps first argue that their suit is not moot because they have 
been “coerced to continue to pay on an unenforceable/non‐negotiable, non‐exist [sic] 
indebtedness.” We agree with the Knopps that their suit is not moot. The parties 
disagree over whether the Knopps must repay their mortgage. That dispute suffices for 
a live controversy. See Already, LLC v. Nike, Inc., 133 S. Ct. 721, 726–27 (2013). 
 
         We nevertheless affirm the judgment on the alternative ground that the district 
court identified—the Knopps’ failure to particularize their fraud. Rule 9(b) requires that 
a plaintiff “describe the who, what, when, where, and how of the fraud—the first 
paragraph of any newspaper story.” United States ex rel. Presser v. Acacia Mental Health 
Clinic, LLC, 836 F.3d 770, 776 (7th Cir. 2016) (internal quotation marks and citation 
omitted). The Knopps’ complaint does not meet this requirement. Specifically it does 
No. 16‐4208                                                                                Page 3 
 
not explain how or when the fraud occurred or identify who said what to whom. The 
district court properly gave the Knopps a chance to replead their fraud claims with 
particularity and after the Knopps did not cure this defect in their complaint, acted 
within its discretion by dismissing the suit with prejudice. See id. at 781.  
         
        The Knopps have a second argument, but it does not save their appeal. They 
observe that their complaint also alleges that Chase violated the Real Estate Settlement 
Procedures Act, 12 U.S.C. § 2605(e)(2), by inadequately responding to their inquiries 
about the origination and validity of their loan documents. But the Knopps do not state 
a claim upon which relief can be granted under RESPA because inquiries about loan 
documents’ origination and validity “are not qualified written requests that give rise to 
a duty to respond under § 2605(e).” Medrano v. Flagstar Bank, FSB, 704 F.3d 661, 667 & 
n.5 (9th Cir. 2012) (collecting cases); see also FED. R. CIV. P. 12(b)(6). RESPA requires 
responses only to written inquiries that seek information regarding the servicing of a 
loan, see 12 U.S.C. § 2605(e)(1), (i)(3), Perron on behalf of Jackson v. J.P. Morgan Chase Bank, 
N.A., 845 F.3d 852, 856–57 (7th Cir. 2017), and the Knopps did not allege any such 
inquiries. 
 
        We have considered the Knopps’ other arguments, and none has merit. 
 
                                                                                     AFFIRMED.